DISMISS and Opinion Filed March 28, 2014




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00162-CV

                        GWENDOLYN JEANETTE WATEL, Appellant
                                       V.
                           DUMANN REALTY, LLC, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-11-12649-K

                               MEMORANDUM OPINION
                            Before Justices Bridges, O’Neill, and Brown
                                    Opinion by Justice Bridges
        In a letter dated March 6, 2014, the Court questioned its jurisdiction over this appeal. We

instructed appellant to file a letter brief by March 17, 2014 addressing our concern and gave

appellee an opportunity to respond. We cautioned appellant that failure to file a jurisdictional

brief within the time requested would result in dismissal of the appeal without further notice. As

of today’s date, appellant has not filed a jurisdictional brief.

        Generally, this Court has jurisdiction only over appeals from final judgments.         See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. See id. An order denying a motion for judgment

nunc pro tunc is not an appealable order. See Shadowbrook Apartments v. Abu-Ahmad, 783
S.W.2d 210, 211 (Tex. 1990).
       In her notice of appeal, appellant stated she is appealing the trial court’s order denying

her “Motion for Judgment to Correct Clerical Mistake (Nunc Pro Tunc) and Motion to Void

Domesticated Foreign Judgment and Orders to Enforce Corrected Domesticated Foreign

Judgment.” The foreign judgment was filed in the trial court on September 9, 2011. We note

that appellant appealed the domesticated foreign judgment in an earlier appeal. We dismissed

that appeal, however, because her notice of appeal was untimely.

       The order appellant has now appealed from is not an appealable order. See Shadowbrook

Apartments, 783 S.W.2d at 211. Accordingly, we dismiss the appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).




                                                    /David L. Bridges/
140162F.P05                                         DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

GWENDOLYN JEANETTE WATEL,                         On Appeal from the 192nd Judicial District
Appellant                                         Court, Dallas County, Texas.
                                                  Trial Court Cause No. DC-11-12649-K.
No. 05-14-00162-CV       V.                       Opinion delivered by Justice Bridges.
                                                  Justices O’Neill and Brown, participating.
DUMANN REALTY, LLC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, DUMANN REALTY, LLC, recover its costs of this
appeal from appellant, GWENDOLYN JEANETTE WATEL.


Judgment entered March 28, 2014




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –3–